 

EXECUTION VERSION

 

THIRD AMENDMENT TO

CREDIT AGREEMENT

 

THIS THIRD AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is made and entered
into as of this 2nd day of July, 2012 by and among American Realty Capital
Operating Partnership, L.P., a Delaware limited partnership (“Borrower”),
AMERICAN REALTY CAPITAL TRUST, INC., a Maryland corporation and the sole member
of the sole general partner of Borrower (“Parent”), and RBS CITIZENS, N.A., a
national banking association, as Administrative Agent for the benefit of the
Lenders (in such capacity, the “Administrative Agent”), as L/C Issuer and as
Swing Line Lender.

 

WITNESSETH:

 

WHEREAS, Borrower, Parent, the Administrative Agent and the Lenders are parties
to a certain Credit Agreement dated as of August 17, 2011 (together with any
modifications and amendments, collectively, the “Credit Agreement”);

 

WHEREAS, Borrower has requested that the Administrative Agent and the Lenders
amend certain terms and conditions of the Credit Agreement and the other Loan
Documents; and

 

WHEREAS, the Administrative Agent and the Required Lenders have agreed to so
amend certain terms and conditions of the Credit Agreement, all on the terms and
conditions set forth below in this Amendment.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which is hereby acknowledged, the parties hereto hereby agree as follows:

 

1.Definitions. All capitalized undefined terms used in this Amendment shall have
the meanings ascribed thereto in the Credit Agreement, as amended hereby.

 

2.Amendments to Credit Agreement. The Credit Agreement is amended as of the
Third Amendment Effective Date (as defined below), as follows:

 

a.Section 1.01 of the Credit Agreement is hereby amended by deleting the
definition of “Capitalization Rate” in its entirety and substituting the
following in lieu thereof:

 

“Capitalization Rate” means seven and 75/100 percent (7.75%).

 

b.Section 1.01 of the Credit Agreement is hereby amended by deleting the
parenthetical at the end of the definition of “Incentive Listing Fee Note” and
substituting the following in lieu thereof:

 

“(it being understood and agreed that the draft Incentive Listing Fee Note
attached as Exhibit A to the Third Amendment is satisfactory).”

 

 

 

 

c.Section 1.01 of the Credit Agreement is hereby amended by deleting the
parenthetical at the end of the definition of “Subordination Agreement” and
substituting the following in lieu thereof:

 

“(it being understood and agreed that the draft Subordination Agreement attached
as Exhibit B to the Third Amendment is satisfactory).”

 

d.Section 1.01 of the Credit Agreement is hereby amended by inserting the
following definition in appropriate alphabetical order:

 

“Third Amendment” means the Third Amendment to Credit Agreement, dated as of
July 2, 2012, among Borrower, Parent, the Administrative Agent and the Lenders.

 

e.Section 8.07 of the Credit Agreement is hereby amended by deleting clause (h)
in its entirety and substituting the following in lieu thereof:

 

“(h) Parent and Borrower may, and Borrower may make dividends or distributions
to Parent to allow Parent to, make payments with respect to the Incentive
Listing Fee Note (including the conversion thereof) to the extent Permitted by
the Subordination Agreement;”

 

f.Section 8.11 of the Credit Agreement is hereby amended by deleting it in its
entirety and substituting the following Section 8.11 in lieu thereof:

 

“8.11 Incentive Listing Fee Note. The Parent and Borrower shall not,
collectively, make cash payments under the Incentive Listing Fee Note in excess
of $100,000,000 in the aggregate during the term of the Incentive Listing Fee
Note.”

 

g.Section 8.13 of the Credit Agreement is hereby amended by inserting the
following new clause (e) at the end thereof:

 

“(e) Any Subsidiary to provide Guarantees to support obligations under the Term
Loan Agreement (or any Refinancings (as defined in the Intercreditor Agreement)
thereof) unless such Subsidiary shall promptly, and in any event no later than
the tenth (10th) day following providing such Guarantee in respect of the Term
Loan Agreement, become party to a Subsidiary Guaranty unconditionally
guarantying in favor of Administrative Agent and Lenders the full payment and
performance of the Obligations.”

 

h.Section 8.14(g) of the Credit Agreement is hereby amended by deleting it in
its entirety and substituting the following Section 8.14(g) in lieu thereof:

 

-2-

 

 

“(g)     Minimum Tangible Net Worth. Tangible Net Worth of Parent, on a
consolidated basis, to be less than the sum of (i) $900,000,000 plus
(ii) eighty-five percent (85%) of net cash proceeds of any Equity Issuances
received by Parent or Borrower after such fiscal quarter end (other than (x)
proceeds received within ninety (90) days after the redemption, retirement or
repurchase of ownership or equity interests in Borrower or Parent, up to the
amount paid by Borrower or Parent in connection with such redemption, retirement
or repurchase, where, for the avoidance of doubt, the net effect is that neither
Borrower nor Parent shall have increased its Tangible Net Worth as a result of
any such proceeds and (y) proceeds received from any Equity Issuance to the
extent such proceeds shall be used solely to make cash payments pursuant to the
terms of the Incentive Listing Fee Note subject to the limitation set forth in
Section 8.11).”

 

i.Schedule 6.13 to the Credit Agreement is deleted in their entirety and
replaced with the Schedule 6.13 attached as Exhibit C hereto.

 

3.Conditions to Effectiveness.  This Amendment shall not be effective until each
of the following conditions precedent has been fulfilled to the satisfaction of
the Administrative Agent (such date, the “Third Amendment Effective Date”):

 

a.The Administrative Agent shall have received counterparts of this Amendment
duly executed and delivered by each of the parties hereto;

 

b.the Administrative Agent shall have received counterparts of the Counterpart
to Subsidiary Guaranty, in the form attached as Exhibit D hereto (the
“Counterpart to Guaranty”), duly executed and delivered by each of the parties
thereto (each Subsidiary executing the Counterpart to Guaranty as an “Additional
Guarantor”, an “Additional Guarantor”);

 

c.the Administrative Agent shall have received counterparts of the Pledge
Amendment, in the form attached as Exhibit E hereto (the “Pledge Amendment”, and
together with the Amendment and the Counterpart to Guaranty, the “Amendment
Documents”), duly executed and delivered by each of the parties thereto;

 

d.the Administrative Agent shall have received such certificates of resolutions
or other action, incumbency certificates and/or other certificates of
Responsible Officers of each Loan Party party hereto, as Administrative Agent
may require; evidencing the identity, authority and capacity of each Responsible
Officer thereof authorized to act as a Responsible Officer in connection with
the Third Amendment and the Amendment Documents;

 

e.the Administrative Agent shall have received such documents and certifications
as the Administrative Agent may reasonably require to evidence that each Loan
Additional Guarantor is duly organized or formed and in good standing in its
jurisdiction of formation, except to the extent that failure to do so would not
have a Material Adverse Effect;

 

-3-

 

 

f.the Administrative Agent shall have received a favorable opinion of legal
counsel to the Additional Guarantors and local counsel to the Additional
Guarantors in the jurisdiction of formation of each Additional Guarantor,
addressed to the Administrative Agent and each Lender, as to matters concerning
due formation and applicable good standing of the Additional Guarantors and the
due execution and enforceability of the Amendment Documents;

 

g.the Administrative Agent shall have received a duly completed Borrowing Base
Report as of the Third Amendment Effective Date, signed by a Responsible Officer
of Borrower (the “Third Amendment Effective Date Borrowing Base Certificate”),
together with Property Information with respect to each new Borrowing Base
Property reflected on the Third Amendment Effective Date Borrowing Base
Certificate;

 

h.the Administrative Agent shall have received fully executed copies of the
amendment to the Term Loan Agreement dated as of the Third Amendment Effective
Date, together with the other documents executed in connection therewith; and

 

i.the Administrative Agent shall have received evidence that all insurance
required to be maintained pursuant to the Loan Documents has been obtained and
is in effect, including, without limitation, with respect to the Additional
Guarantors.

 

4.Representations and Warranties. The representations and warranties of Borrower
and each other Loan Party, including without limitation, the Additional
Guarantors, contained in Article VI of the Credit Agreement or any other Loan
Document are true and correct in all material respects (except to the extent
that any such representation and warranty is qualified as to “materiality,”
“Material Adverse Effect” or similar language, in which case it shall be true
and correct in all respects (after giving effect to any such qualification)) on
and as of the Third Amendment Effective Date; provided, if any such
representations and warranties specifically refer to an earlier date, they shall
be true and correct in all material respects (except to the extent that any such
representation and warranty is qualified as to “materiality,” “Material Adverse
Effect” or similar language, in which case it shall be true and correct in all
respects (after giving effect to any such qualification)) as of such earlier
date.

 

5.Further Assurances and Post-Closing Condition.

 

a.The Loan Parties and the Additional Guarantors shall take any and all such
actions and execute any and all such instruments and agreements as the Bank
shall reasonably request for the purpose of effectuating the Amendment
Documents. Prior to or contemporaneously with the execution of the Incentive
Listing Fee Note, Borrower will cause AR Capital to deliver an executed
counterpart to the Subordination Agreement to the Administrative Agent.

 

-4-

 

 

b.On or before July 31, 2012, (or such later date as the Administrative Agent
may determine in its sole discretion), the Borrower shall deliver to the
Administrative Agent copies of filed UCC termination statements with respect to
each of the unterminated UCC financing statements appearing in the UCC lien
search reports for the Additional Guarantors delivered to the Administrative
Agent prior to the Third Amendment Effective Date. Failure to comply with the
provisions of this Section 5(b) shall be deemed an immediate Event of Default
under Section 9(b) of the Credit Agreement.

 

6.Release of Guarantors; Release from Borrowing Base.  It is understood and
agreed that the Subsidiaries of the Borrower listed on Schedule 1 hereto (the
“Non-Guarantor Subsidiaries”) are released from any obligations under the
Subsidiary Guaranty, and shall not constitute Subsidiary Guarantors or Property
Owners for all purposes of the Loan Documents, and that any Property owned by
such Non-Guarantor Subsidiaries shall be disregarded for purposes of any
calculation of the Borrowing Base required hereby (the “Non-Guarantor Release”).
The Lenders hereby agree that the Non-Guarantor Release shall have retroactive
effect with respect to each Non-Guarantor Subsidiary and that the release
effected hereby is effective as to each Non-Guarantor Subsidiary as of the date
such Non-Guarantor Subsidiary was initially joined to the Subsidiary Guaranty
and expressly waives any default or event of default that may have arisen in
connection with such Non-Guarantor Subsidiary being deemed a Subsidiary
Guarantor hereunder or under the Subsidiary Guaranty and the inclusion of any
Property owned by such Non-Guarantor Subsidiary in any calculation of the
Borrowing Base provided to the Agent or the Lenders hereunder prior to the date
hereof.

 

7.Retroactive Effect. It is understood and agreed that the amendment effected by
clause h of Section 2 hereof is effective as of June 29, 2012 and that Parent’s
Consolidated Tangible Net Worth as of June 30, 2012 shall the amount required
pursuant to Section 8.14(g) of the Credit Agreement as amended hereby.

 

8.Limited Amendment; Ratification of Loan Documents. Except as specifically
amended hereby, the terms and conditions of the Credit Agreement and the other
Loan Documents shall remain in full force and effect, and are hereby ratified
and affirmed in all respects. This Amendment shall not be deemed a waiver of, or
consent to, or a modification or amendment of, any other term or condition of
the Credit Agreement or any other Loan Document, except as expressly set forth
herein.

 

9.Waiver of Claims. Each Loan Party and each Additional Guarantor acknowledges
and agrees that as of the date hereof, it does not have any claims,
counterclaims, offsets, or defenses against the Bank directly or indirectly
relating to such Person’s relationship with, and/or the Obligations under, the
Loan Documents, and to the extent that such Loan Party currently has or ever had
prior to the date hereof any such claims, counterclaims, offsets, or defenses
against the Bank, such Loan Party affirmatively WAIVES the same and, on behalf
of itself and its representatives, successors and assigns, hereby RELEASES, and
forever discharges the Bank and its officers, directors, agents, servants,
attorneys, and employees, and their respective representatives, successors and
assigns, of, to, and from all known debts, demands, actions, suits, accounts,
covenants, contracts, agreements, damages, and any and all claims, demands, or
liabilities whatsoever, of every name and nature, both at law and in equity
through the date hereof related to the same.

 

-5-

 

 

10.Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York.

 

11.Miscellaneous. This Amendment may be executed in any number of counterparts,
which shall together constitute an entire original agreement, and shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns. This Amendment expresses the entire understanding of the
parties with respect to the transactions contemplated hereby. No prior
negotiations or discussions shall limit, modify, or otherwise affect the
provisions hereof. Any determination that any provision of this Amendment or any
application hereof is invalid, illegal or unenforceable in any respect and in
any instance shall not affect the validity, legality, or enforceability of such
provision in any other instance, or the validity, legality, or enforceability of
any other provisions of this Amendment. The Loan Parties and the Additional
Guarantors represent and warrant that they have consulted with independent legal
counsel of their selection in connection with the Amendment Documents and are
not relying on any representations or warranties of the Administrative Agent or
the Lenders or their counsel in entering into this Amendment

 

[remainder of page left intentionally blank]



 

-6-

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the day and year first above written.

 

  BORROWER:       AMERICAN REALTY CAPITAL OPERATING PARTNERSHIP, L.P.,   a
Delaware limited partnership       By: /s/ Jesse. C. Galloway     Name:  Jesse.
C. Galloway     Title:   Authorized Signatory       PARENT:       AMERICAN
REALTY CAPITAL TRUST, INC., a Maryland corporation       By: /s/ Jesse. C.
Galloway     Name:  Jesse. C. Galloway     Title:   Authorized Signatory

 

[Signature Page to Third Amendment]

 

 

 

 

  RBS CITIZENS, N.A., as Administrative Agent, Swing Line Lender, L/C Issuer and
as a Lender         By: /s/ Donald Woods     Name: Donald Woods     Title: 
 Senior Vice President

 

[Signature Page to Third Amendment]

 

 

 

 

  Goldman Sachs Bank USA,   as a Lender         By: /s/ Michelle Latzoni    
Name: Michelle Latzoni     Title:   Authorized Signatory

 

[Signature Page to Third Amendment]

 

 

 

 

  CAPITAL ONE, NATIONAL BANK,   as a Lender         By: /s/ Patricia Visone    
Name: Patricia Visone     Title:   Vice President

 

[Signature Page to Third Amendment]

 

 

 

 

  RAYMOND JAMES BANK, N.A.,   as a Lender         By: /s/ James M. Armstrong    
Name: James M. Armstrong     Title:   Senior Vice President

 

[Signature Page to Third Amendment]

 

 

 

 

  U.S. BANK NATIONAL ASSOCIATION,   as a Lender         By: /s/ Gordon J. Clough
    Name: Gordon J. Clough     Title:   Vice President

 

[Signature Page to Third Amendment]

 

 

 

 

  REGIONS BANK,   as a Lender         By: /s/ Michael R. Mellott     Name:
Michael R. Mellott     Title:   Director

 

[Signature Page to Third Amendment]

 

 

 

 

  COMERCIA BANK,   as a Lender         By: /s/ Charles Weddell     Name: Charles
Weddell     Title:   Vice President

 

[Signature Page to Third Amendment]

 

 

 

 

The undersigned, American Realty Capital Trust, Inc., as Guarantor under that
certain Parent Guaranty Agreement dated as of August 17, 2011, hereby consents
to the foregoing Third Amendment to Credit Agreement and acknowledges and agrees
that the Parent Guaranty Agreement executed by the undersigned dated as of
August 17, 2011 (as amended, restated or supplemented as of the date hereof)
remains in full force and effect.

 

  AMERICAN REALTY CAPITAL TRUST, INC., a Maryland corporation       By: /s/
Jesse C. Galloway     Name:  Jesse C. Galloway     Title:   Authorized Signatory
   



[Signature Page to Third Amendment]

 

 

 

 

Each of the undersigned, as Guarantor under that certain Subsidiary Guaranty
Agreement dated as of August 17, 2011, hereby consents to the foregoing Third
Amendment to Credit Agreement and acknowledges and agrees that the Subsidiary
Guaranty Agreement executed by the undersigned dated as of August 17, 2011 (as
amended, restated or supplemented as of the date hereof) remains in full force
and effect.

 

  ARC ARABLOH001, LLC   ARC ARABRNC001, LLC   ARC ARBYCMI001, LLC   ARC
ARCBYPA001, LLC   ARC ARCTDNY001, LLC   ARC ARGIDNE001, LLC   ARC ARHDNFLO01,
LLC   ARC ARKTGOH001, LLC   ARC ARMLNSC001, LLC   ARC AROCTNY001, LLC   ARC
ARPBLC0001, LLC   ARC ARPCLFLO01, LLC   ARC ARPHRFLO01, LLC   ARC ARPQAOH001,
LLC   ARC ARRLDMS001, LLC   ARC ARRTDNY001, LLC   ARC ARSPHFLOOLLLC   ARC
ARVCTTX001, LLC   ARC AZCLBSC001, LLC   ARC BFCHSVA001, LLC   ARC BFDRDM0001,
LLC   ARC BFEDMOK001, LLC   ARC BFMDBFLO01, LLC   ARC BFMWKWI001, LLC   ARC
BFNRFNJ001, LLC   ARC BFOKCOK001, LLC, each a Delaware   limited liability
company         By: /s/ Jesse C. Galloway     Name: Jesse C. Galloway    
Title:   Authorized Signatory

 

[Signature Page to Third Amendment]

 

 

 

 

  ARC BFTULOK001, LLC   ARC BFYKNOK001, LLC   ARC BJBBGSC001, LLC   ARC
BJBUFGA001, LLC   ARC BJGRFNC001, LLC   ARC BJHLBNC001,LLC   ARC BJHPTNC001, LLC
  ARC BJHWLGA001, LLC   ARC BJINMSC001, LLC   ARC BJLNCNC001, LLC   ARC
BJNPTAL001, LLC   ARC BJPDNSC001, LLC   ARC BJRFDNC001, LLC   ARC BJTSVNC001,
LLC   ARC BJWKTNC001, LLC   ARC BSPSCAR001, LLC   ARC CAOMHNE001, LLC   ARC
CCALBGA001, LLC   ARC CVCHSNY001, LLC   ARC CVDRYFLO01, LLC   ARC CVRKRNC001,
LLC   ARC DDBLKID001, LLC   ARC DDENTAL001, LLC   ARC DDSLVPA001, LLC   ARC
DFLVPIL001, LLC   ARC DFWCHKS001, LLC   ARC DGABBLA001, LLC   ARC DGADLAL001,
LLC   ARC DGALSMI001, LLC   ARC DGBKYMI001, LLC   ARC DGBMNOH001, LLC   ARC
DGBMTTX001, LLC   ARC DGBNTM0001, LLC   ARC DGBSMAL001, LLC   ARC DGBSNKY001,
LLC   ARC DGCATIL001, LLC   ARC DGCCPM0001, LLC, each a Delaware   limited
liability company         By: /s/ Jesse C. Galloway     Name: Jesse C. Galloway
    Title:   Authorized Signatory

 

[Signature Page to Third Amendment]

 

 

 

 

  ARC DGCLBIL001, LLC   ARC DGCNTMI001, LLC   ARC DGCPCTX001, LLC   ARC
DGCPMMI001, LLC   ARC DGCRGIL001, LLC   ARC DGCVLAL001, LLC   ARC DGDRNKY001,
LLC   ARC DGDSNLA001, LLC   ARC DGDTNOH001, LLC   ARC DGELSTX001, LLC   ARC
DGFLNLA001, LLC   ARC DGFYTOH001, LLC   ARC DGGDNMI001, LLC   ARC DGGNSTX001,
LLC   ARC DGIWNGA001, LLC   ARC DGJSNM0001, LLC   ARC DGJSPAL001, LLC   ARC
DGJSPAL002, LLC   ARC DGJSPAL003, LLC   ARC DGKGNOH001, LLC   ARC DGLFTLA001,
LLC   ARC DGLRHFLO01, LLC   ARC DGLTCMI001, LLC   ARC DGLVLLA001, LLC   ARC
DGMCLMI001, LLC   ARC DGMLVLA001, LLC   ARC DGMMTLA001, LLC   ARC DGMNRLA001,
LLC   ARC DGMTATX001, LLC   ARC DGCDNOH001, LLC   ARC DGCLBIL001, LLC   ARC
DGCNTMI001, LLC   ARC DGCPCTX001, LLC   ARC DGCPMMI001, LLC   ARC DGCRGIL001,
LLC   ARC DGCVLAL001, LLC   ARC DGDRNKY001, LLC   ARC DGDSNLA001, LLC, each a
Delaware   limited liability company         By: /s/ Jesse C. Galloway     Name:
Jesse C. Galloway     Title:   Authorized Signatory

 

[Signature Page to Third Amendment]

 

 

 

 

  ARC DGMTSIA001, LLC   ARC DGNMKMI001, LLC   ARC DGNPTOH001, LLC   ARC
DGOKHOH001, LLC   ARC DGOLKAL001, LLC   ARC DGOLSLA001, LLC   ARC DGOROM0001,
LLC   ARC DGPNKMI001, LLC   ARC DGPVTLA001, LLC   ARC DGQNCM0001, LLC   ARC
DGRBLLA001, LLC   ARC DGSATTX001, LLC   ARC DGSBTTN001, LLC   ARC DGSHNMI001,
LLC   ARC DGSLBAL001, LLC   ARC DGSMTFLO01, LLC   ARC DGSPHMI001, LLC   ARC
DGSSTAL001, LLC   ARC DGSTJMI001, LLC   ARC DGSVLOH001, LLC   ARC DGTBYAL001,
LLC   ARC DGTKSMI001, LLC   ARC DGUVLM0001, LLC   ARC DGWLLMI001, LLC   ARC
DGWTLIA001, LLC   ARC FEBTMMD001, LLC   ARC FECNTOH001, LLC   ARC FEEGBNY001,
LLC   ARC FEGRNOH001, LLC   ARC FENPXAZ001, LLC   ARC DGMTSIA001, LLC   ARC
DGNMKMI001, LLC   ARC DGNPTOH001, LLC   ARC DGOKHOH001, LLC   ARC DGOLKAL001,
LLC   ARC DGOLSLA001, LLC   ARC DGOROM0001, LLC   ARC DGPNKMI001, LLC   ARC
DGPVTLA001, LLC, each a Delaware   limited liability company         By: /s/
Jesse C. Galloway     Name:  Jesse C. Galloway     Title:   Authorized Signatory

 

[Signature Page to Third Amendment]

 

 

 

 

  ARC FESAGMI001, LLC   ARC FESHRTX001, LLC   ARC FEWLBNH001, LLC   ARC
GSBRICNY001, LLC   ARC GSBRNTX001, LLC   ARC GSCOSC0001, LLC   ARC GSDALTX001,
LLC   ARC GSEAGTX001, LLC   ARC GSKNXTN001, LLC   ARC GSNPRFLO01, LLC   ARC
GSPARTX001, LLC   ARC GSPARWV001, LLC   ARC GSREDCA001, LLC   ARC GSSCYIA001,
LLC   ARC GSSVAAZ001, LLC   ARC HVHVPA0001 GP LLC   ARC HVLHNPA001 GP LLC   ARC
HVLNDPA001 GP LLC   ARC HVLNDPA002 GP LLC   ARC HVLRKPA001 GP LLC   ARC
HVLSDPA001 GP LLC   ARC HVPMTPA001 GP LLC   ARC HVSGHPA001 GP LLC   ARC
HVSHPA0001 GP LLC   ARC HVSPKPA001 GP LLC   ARC HVSTNPA001 GP LLC   ARC
HVSTNPA002 GP LLC   ARC HVSVPA0001 GP LLC   ARC HVWPTPA001 GP LLC   ARC
HVWYMPA001 GP LLC   ARC FESAGMI001, LLC   ARC FESHRTX001, LLC   ARC FEWLBNH001,
LLC   ARC GSBRKNY001, LLC   ARC GSBRNTX001, LLC   ARC GSCOSC0001, LLC   ARC
GSDALTX001, LLC   ARC GSEAGTX001, LLC, each a Delaware   limited liability
company         By: /s/ Jesse C. Galloway     Name: Jesse C. Galloway    
Title:   Authorized Signatory

 

[Signature Page to Third Amendment]

 

 

 

 

  ARC IHBRGLA001, LLC   ARC IHSALOR001, LLC   ARC JJAMHNY001, LLC   ARC
JJPLYMA001, LLC   ARC JJWATNJ001, LLC   ARC KGADRIA001, LLC   ARC KGBLVM0001,
LLC   ARC KGBLVM0002, LLC   ARC KGFGRM0001, LLC   ARC KGHLSM0001, LLC   ARC
KGMNTM0001, LLC   ARC KGNLAIA001, LLC   ARC KGSPFM0001, LLC   ARC KGSPFM0002,
LLC   ARC KGSPFM0003, LLC   ARC KGSPFM0004, LLC   ARC KGSPFM0005, LLC   ARC
KGSPFM0006, LLC   ARC KGSPFM0007, LLC   ARC KGSPFM0008, LLC   ARC KGWYVM0001,
LLC   ARC LWAUGGA001, LLC   ARC MBOKCOK001, LLC   ARC MBWESTX001, LLC   ARC
NTDLVGA001, LLC   ARC NTKNSGA001, LLC   ARC NTLBNGA001, LLC   ARC ORBVAMI001,
LLC   ARC ORRSVMI001, LLC, each a Delaware   limited liability company        
By: /s/ Jesse C. Galloway     Name: Jesse C. Galloway     Title:   Authorized
Signatory

 

[Signature Page to Third Amendment]

 

 

 

 

  ARC ORSGNMI001, LLC   ARC ORWFDMI001, LLC   ARC PBLVGNV001, LLC   ARC
PBNWLPA001, LLC   ARC PBSTKCA001, LLC   ARC PMOTTIL001, LLC   ARC RNAUGGA001,
LLC   ARC RNDKSTN001, LLC   ARC RNKSCKS001, LLC   ARC RNMPHTN001, LLC   ARC
RNNAUSC001, LLC   ARC RNNCSIN001, LLC   ARC RNSMPTN001, LLC   ARC RNSVLGA001,
LLC   ARC RNVLDGA001, LLC   ARC SEBRDFLO01, LLC   ARC SEMTDFLO01, LLC   ARC
TJPTLME001, LLC   ARC TPCANNY001, LLC   ARC TSFRCSC001, LLC   ARC TSKMZMI001,
LLC   ARC TSMDNGA001, LLC   ARC TSPTKCT001, LLC   ARC USMNEMN001, LLC   ARC
VACLDID001, LLC   ARC WGACWGA001, LLC   ARC WGANGNY001, LLC   ARC WGBKLNY001 LLC
  ARC WGBKLNY002 LLC   ARC WGELKIN001, LLC, each a Delaware   limited liability
company         By: /s/ Jesse C. Galloway     Name: Jesse C. Galloway    
Title:   Authorized Signatory

 

[Signature Page to Third Amendment]

 

 

 

 

  ARC WGESTMS001, LLC   ARC WGLSPGA001, LLC   ARC WGMRCLA001, LLC   ARC
WGPTHNY001 LLC   ARC WGQNSNY001 LLC   ARC WGQNSNY002 LLC   ARC WGQNSNY003 LLC  
ARC WMEBBPA001, LLC   ARC WPMRNOH001, LLC   CRE JV Mixed Five IL 1 Branch
Holdings LLC,   each a Delaware limited liability company         By: /s/ Jesse
C. Galloway     Name: Jesse C. Galloway     Title:   Authorized Signatory

 

[Signature Page to Third Amendment]

 

 

 

 

  ARC PA-QRS Trust, a Virginia business trust         By: /s/ Jesse C. Galloway
    Name: Jesse C. Galloway     Title:   Authorized Signatory

 

[Signature Page to Third Amendment]

 

 

 

 

Acknowledged and Agreed to as of   the date first above written:       ARC
FEHOUTX 001, LLC   ARC JBDESM0001, LLC   ARC JBTDAOR001, LLC   ARC JBCCRTX001,
LLC   ARC JBVANWA001, LLC   ARC JBHOUTX001, LLC   ARC WGBYRMS001, LLC   ARC
WGIRDNY001, LLC   ARC WGPYNNY001, LLC   ARC WRELPTX001, LLC   ARC WPIACIA001,
LLC   ARC GEMSKWI001, LLC   ARC LMLUFTX001, LLC   ARC FESPKWA001, LLC   ARC
VZHRMMD001, LLC   ARC RRBDFTX001, LLC   ARC ROC17MA LLC   ARC PANJOH54 LLC   ARC
ROCK17MA Member LLC   ARC PANJOH54 Member LLC   ARC PA-QRS Trust Member LLC,
each a Delaware limited liability company         By: /s/ Jesse C. Galloway    
Name: Jesse C. Galloway     Title:   Authorized Signatory  

 

[Signature Page to Third Amendment]



 

 

 

 

Schedule 1

 

Non-Guarantor Subsidiaries

 

1.ARC BFABQNM001, DST

 

2.ARC BFRKWTX001, DST

 

3.ARC BFALLTX001, DST

 

4.ARC BFCRWTX001, DST

 

5.ARC BFLGCTX001, DST

 

6.ARC BFWTFTX001, DST

 

7.ARC JJLKGNY001, LLC

 

 

 

 

 

Exhibit A

 

Incentive Listing Fee Note



 

 

 

 

Exhibit B

 

Subordination Agreement



 

 

 

 

EXHIBIT C



 

 

 



 

SCHEDULE 6.13

 

SUBSIDIARIES AND

OTHER EQUITY INVESTMENTS

AND EQUITY INTERESTS IN EACH PROPERTY OWNER

 

Schedule 6.13

  

 

 

 

EXHIBIT D

 

Form of Counterpart to Subsidiary Guaranty

 



 

  

COUNTERPART TO SUBSIDIARY GUARANTY AGREEMENT

 

In witness whereof, the undersigned Additional Guarantor has caused this
Counterpart to Subsidiary Guaranty Agreement (“Counterpart”) to be executed and
delivered by its officer thereunto duly authorized as of July 2, 2012. Schedule
1 sets forth a list of the each Additional Guarantor executing this Counterpart.
Each Additional Guarantor acknowledges and agrees that by its execution of this
Counterpart it shall become a Guarantor under and be bound by the terms of that
certain Subsidiary Guaranty Agreement, dated as of August 17, 2011 (as amended,
modified, supplemented, or restated from time to time), related to that certain
Credit Agreement dated as of August 17, 2011 (as amended, modified,
supplemented, or restated from time to time, the “Credit Agreement”), among
American Realty Capital Operating Partnership, L.P., American Realty Capital
Trust, Inc., the Lenders thereto, and RBS Citizens, N.A., as Administrative
Agent, L/C Issuer and Swing Line Lender. Unless otherwise defined herein,
capitalized terms shall have the meanings set forth in the Credit Agreement.

  

  ADDITIONAL GUARANTORS:       [INSERT SIGNATURE BLOCK FOR ADDITIONAL
GUARANOTORS]         By:       Name:       Title:  

 

[Counterpart to Subsidiary Guaranty Agreement]



 

 

 

 

SCHEDULE 1

ADDITIONAL GUARANTORS

 

1.[Insert List]

 

Schedule I to
Counterpart to Guaranty

 

 

 

 

EXHIBIT E

 

Form of Pledge Amendment

 



 

 

PLEDGE AMENDMENT

 

This Pledge Amendment, dated July 2, 2012, is delivered pursuant to Section 5(d)
of the Pledge Agreement referred to below. The undersigned hereby agrees that
this Pledge Amendment may be attached to the Pledge Agreement dated as of August
17, 2011, between the undersigned and RBS Citizens, N.A., as Administrative
Agent for the benefit of the Secured Parties, (the “Pledge Agreement;”
capitalized terms defined therein being used herein as therein defined), and
that the Equity Interests listed on Schedule I to this Pledge Amendment shall be
deemed to be part of the Equity Interests pledged under the Pledge Agreement and
shall become part of the Collateral and shall secure all Secured Obligations.

 

  PLEDGOR:         AMERICAN REALTY CAPITAL OPERATING   PARTNERSHIP, L.P., a
Delaware limited partnership         By:       Name:       Title:  

 

[Pledge Amendment]



 

 

 

 

Acknowledged and Agreed as of the date first written above:

 

  ADDITIONAL GUARANTORS:       [INSERT SIGNATURE BLOCK FOR ADDITNIOAL
GUARANTORS]         By:       Name:       Title:  

 

[Acknowledgement to Pledge Amendment]



 

 

 

 

SCHEDULE I to
PLEDGE AMENDMENT

 

  Pledgor Limited Liability Company

Jurisdiction of

Organization

Percent Interest 1.     Delaware 100% 2.     Delaware 100% 3.     Delaware 100%
4.     Delaware 100% 5.     Delaware 100% 6.     Delaware 100% 7.     Delaware
100% 8.     Delaware 100% 9.     Delaware 100% 10.     Delaware 100% 11.    
Delaware 100% 12.     Delaware 100% 13.     Delaware 100% 14.     Delaware 100%
15.     Delaware 100% 16.     Delaware 100% 17.     Delaware 100% 18.    
Delaware 100% 19.     Delaware 100% 20.     Delaware 100% 21.     Delaware 100%
22.     Delaware 100%

 

Schedule I to
Pledge Amendment

 

 

 

 

  Pledgor Limited Liability Company

Jurisdiction of

Organization

Percent Interest 23.     Delaware 100% 24.     Delaware 100% 25.     Delaware
100% 26.     Delaware 100% 27.     Delaware 100% 28.     Delaware 100% 29.    
Delaware 100% 30.     Delaware 100% 31.     Delaware 100% 32.     Delaware 100%
33.     Delaware 100% 34.     Delaware 100% 35.     Delaware 100% 36.    
Delaware 100% 37.     Delaware 100% 38.     Delaware 100% 39.     Delaware 100%
40.     Delaware 100% 41.     Delaware 100% 42.     Delaware 100% 43.    
Delaware 100% 44.     Delaware 100% 45.     Delaware 100%

 

Schedule I to
Pledge Amendment

 

 

 

 

  Pledgor Limited Liability Company

Jurisdiction of

Organization

Percent Interest 46.     Delaware 100% 47.     Delaware 100% 48.     Delaware
100% 49.     Delaware 100% 50.     Delaware 100% 51.     Delaware 100% 52.    
Delaware 100% 53.     Delaware 100% 54.     Delaware 100% 55.     Delaware 100%
56.     Delaware 100% 57.     Delaware 100% 58.     Delaware 100% 59.    
Delaware 100% 60.     Delaware 100% 61.     Delaware 100% 62.     Delaware 100%
63.     Delaware 100% 64.     Delaware 100% 65.     Delaware 100% 66.    
Delaware 100% 67.     Delaware 100% 68.     Delaware 100%

 

Schedule I to
Pledge Amendment

 

 

 

 

  Pledgor Limited Liability Company

Jurisdiction of

Organization

Percent Interest 69.     Delaware 100% 70.     Delaware 100% 71.     Delaware
100% 72.     Delaware 100% 73.     Delaware 100% 74.     Delaware 100% 75.    
Delaware 100% 76.     Delaware 100% 77.     Delaware 100% 78.     Delaware 100%
79.     Delaware 100% 80.     Delaware 100% 81.     Delaware 100% 82.    
Delaware 100% 83.     Delaware 100% 84.     Delaware 100% 85.     Delaware 100%
86.     Delaware 100% 87.     Delaware 100% 88.     Delaware 100% 89.    
Delaware 100% 90.     Delaware 100% 91.     Delaware 100%

 

Schedule I to
Pledge Amendment

 

 

 

 

  Pledgor Limited Liability Company

Jurisdiction of

Organization

Percent Interest 92.     Delaware 100% 93.     Delaware 100% 94.     Delaware
100% 95.     Delaware 100% 96.     Delaware 100% 97.     Delaware 100% 98.    
Delaware 100% 99.     Delaware 100% 100.     Delaware 100%

 

Schedule I to
Pledge Amendment

 

 

